     1:21-cv-00102-TMC     Date Filed 03/23/21   Entry Number 18    Page 1 of 4




                IN THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF SOUTH CAROLINA
                           AIKEN DIVISION

Ryan Randolph McLeod,           )
                                )
                  Plaintiff,    )
                                )            Civil Action No. 1:21-cv-102-TMC
      v.                        )
                                )                          ORDER
                                )
Dr. Marion Davis, Mental Health )
Examiner; Lynn Melton, Mental   )
Health Examiner; and Barbara    )
Darlene McDonald,               )
                                )
                  Defendants.   )
________________________________)

      Plaintiff, a pro se litigant proceeding in forma paurperis, brought this action

alleging Defendants violated his constitutional rights in connection with his civil

commitment following a mental health evaluation. (ECF No. 1). The case was

referred to a magistrate judge for all pretrial proceedings pursuant to 28 U.S.C.

§ 636(b) and Local Civil Rule 73.02(B)(2)(e) (D.S.C.). Plaintiff seeks to have his

order of involuntary commitment overturned as well as a “substantial” award of

money. It appears, however, that Plaintiff was subsequently released from detention

and now lists a private address for purposes of this action. (ECF Nos. 9; 17).

      On January 27, 2021, the magistrate judge issued a proper form order

specifying certain information required for review of Plaintiff’s action and warning
     1:21-cv-00102-TMC      Date Filed 03/23/21   Entry Number 18    Page 2 of 4




Plaintiff that if he “does not bring this case into proper form within the time

permitted by this order, this case may be dismissed for failure to prosecute and

failure to comply with an order of this court under Rule 41 of the Fed. R. Civ. P.”

(ECF No. 6 at 1). The magistrate judge also issued an Order and Notice advising

Plaintiff that his complaint was deficient and subject to summary dismissal in that it

did not contain allegations identifying “any specific action by any of the Defendants

that was allegedly unconstitutional.” (ECF No. 7 at 4). The magistrate judge,

however, afforded Plaintiff an opportunity to cure the substantive deficiencies in his

complaint by filing an amended complaint by February 17, 2021. Id. at 5. Plaintiff

was warned that the failure to cure would result in a recommendation to the court

that the claims be dismissed without leave for further amendment. Id. The Clerk of

Court sent both the proper form order and the Order and Notice to Plaintiff at his

updated address via Unites States Mail. (ECF Nos. 10; 11). Plaintiff did not file an

amended complaint or otherwise attempt to cure the deficiencies in his complaint.

Likewise, Plaintiff did not respond to the proper form order.

      Subsequently, the magistrate judge issued a Report and Recommendation

(“Report”) concluding that Plaintiff did not intend to pursue this action in light of

his failure to respond to the magistrate judge’s orders and recommending that the

court dismiss the action pursuant to Rule 41(b). (ECF No. 14 at 4–5). Additionally,

the magistrate judge concluded that the complaint was subject to summary dismissal


                                          2
     1:21-cv-00102-TMC      Date Filed 03/23/21   Entry Number 18      Page 3 of 4




pursuant to 28 U.S.C. § 1915(e)(2)(B)(i), (ii) because Plaintiff fails to allege any

facts describing the Defendant’s supposedly unconstitutional conduct. Id. at 5.

Because the complaint is utterly devoid of any facts upon which relief could be

granted, the magistrate judge recommended that the court dismiss this action as

frivolous. Id. at 2, 5. The Report advised Plaintiff of his right to file objections and

the consequences for failing to do so (ECF No. 14 at 7), and the Clerk of Court

mailed the Report to Plaintiff at his updated address (ECF No. 15). No objections

have been filed, however, and the time for doing so has now expired.

      The Report has no presumptive weight and the responsibility to make a final

determination in this matter remains with this court. See Wimmer v. Cook, 774 F.2d

68, 72 (4th Cir. 1985) (quoting Mathews v. Weber, 423 U.S. 261, 270–71 (1976)).

In the absence of objections, this court is not required to provide an explanation for

adopting the Report. Greenspan v. Brothers Prop. Corp., 103 F. Supp. 3d 734, 737

(D.S.C. 2015) (citing Camby v. Davis, 718 F.2d 198, 199–200 (4th Cir. 1983)).

Rather, “in the absence of a timely filed objection, a district court need not conduct

a de novo review, but instead must ‘only satisfy itself that there is no clear error on

the face of the record in order to accept the recommendation.’” Diamond v. Colonial

Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (quoting Fed. R. Civ. P.

72 Advisory Committee’s note).         Furthermore, failure to file specific written

objections to the Report results in a party’s waiver of the right to appeal the district


                                           3
     1:21-cv-00102-TMC      Date Filed 03/23/21   Entry Number 18   Page 4 of 4




court’s judgment based upon that recommendation. See Martin v. Duffy, 858 F.3d

239, 245 (4th Cir. 2017).

      After a careful review of the thorough Report issued by the magistrate judge,

the applicable law, and the record of this case in accordance with the above

standards, the court finds no clear error, ADOPTS the Report (ECF No. 14) and

incorporates it herein.1 This action is hereby DISMISSED without prejudice.

      IT IS SO ORDERED.



                                                    s/Timothy M. Cain
                                                    United States District Judge


      Anderson, South Carolina
      March 23, 2021



                      NOTICE OF RIGHT TO APPEAL
      The parties are hereby notified of the right to appeal this order pursuant to

Rules 3 and 4 of the Federal Rules of Appellate Procedure.




1
 The court dismisses this action without prejudice, however, instead of dismissing
with prejudice as recommended by the Report. (ECF NO. 14 at 6).
                                          4
